DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 9, and 10 are pending. 
Claims 7 and 8 are cancelled by preliminary amendment filed on 04/16/2021.
Claims 3-6 are currently amended by preliminary amendment filed on 04/16/2021.
Claims 1-6, 9, and 10 have been examined.
Claims 1-6, 9, and 10 are rejected.
Claims 1-6, 9, and 10 are objected to.

Priority
Priority to 371 PCT/NZ2017/050094 filed on 07/14/2017 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 01/09/2020 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US Patent 6106855, Published 08/22/2000) in view of Peng et al. (Protein Fibrils Induce Emulsion .
The claims are directed to a composition comprising agent such as antibiotic and/or growth factor and a proteinaceous component, wherein the protenaceous component comprises 5-50% firbrillar protein, and wherein the fibrillary protein comprises a scaffold. The claims are further directed to the fibrillary protein being derived from whey protein. The claims are further directed to for treating a wound and/or caring for a keratinaceous surface comprising administering the composition to the wound and/or keratinaceous surface. 
Haynes et al. teach a method of treating wound comprising applying to the wound an amount of an oil-in-water emulsion comprising 1 to 50% oil, 0.5-25% by weight of an insoluble protein, and 25-98.5% water (prior art claim 1). Wherein the insoluble protein comprises an insoluble fiborous protein (prior art claim 4). The composition further comprises a pharmacologically active agent (prior art claim 8). The pharmacologically active agent is selected from antiseptic, antibiotic, grow factors, hormones, cytokines, and peptides (prior art claim 9).
Haynes et al. lacks a teaching wherein the fibrillar protein is present in the protienaceous component in an amount of 5-50%.
Peng et al. teach we have observed that oil in water emulsions with droplet size of micrometers and fibrils of micrometer length in the water phase form stable emulsions above a certain fibril concentration … it is noteworthy that the use of long fibrils allows to stabilize an emulsion, while remaining a low-viscosity fluid, enabling stabilization of e.g. drinkable emulsions (page 2172, Conclusion). Fibril Formation: The WPI stock solution was diluted to a protein concentration of 4 wt % with a HCl solution at pH 2. The samples were placed in a heating block (RT 15 Power, IKA-WERKE) and stirred at 80 °C for 22 h to form fibrils. After this step the fibril solution was cooled down in ice−water and afterward stored at 4 °C. (page 2164, Experimental Section).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the fibril formulation of Peng et al. in the composition of Haynes et al. and have a reasonable expectation of success. One would have been motivated to do so since Peng et al. teach that such a formulation is useful in stabilizing oil-in-water emulsions such as the one taught by Haynes. The formulation of Peng et al. inherently comprises up to 45% fibrillar protein. The formulation of Peng et al. also inherently comprises scaffold, since the instant protein component and the protein component of Peng et al. are structurally identical. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617